On Motion for Rehearing.
The defendant contends that the petition does not show that the second bail trover action was unfavorably terminated against it before the present case was instituted by reason of the fact that no such allegation appeared in the original petition filed on September 10, 1962, and that the amendment to the petition alleging that “the action has now terminated in favor of the plaintiff” was not filed until July 26, 1963. The date of the amendment is immaterial for the reason that amendments always date back to the time of filing of the original action. Southern R. Co. v. Horine, 121 Ga. 386 (49 SE 285); Sanders v. Allen, 135 Ga. 173 (68 SE 1102); Piedmont Hotel Co. v. Henderson, 9 Ga. App. 672, 677 (72 SE 51); Dunn v. Freeman, 24 Ga. App. 504 (101 SE 393); Hanover Fire Ins. Co. v. Scroggs, 90 Ga. App. 539 (83 SE2d 295); Ga. Procedure & Practice 165, § 7-1.

Motion for rehearing denied.